Citation Nr: 0335526	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-21 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for prostate cancer as a 
result of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2002, 
a statement of the case was issued in November 2002, and a 
substantive appeal was received in December 2002.  

For reasons explained below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

The veteran's essential contention is that he has developed 
prostate cancer as a result of his exposure to ionized 
radiation in service.  The veteran contends that he was 
exposed to ionized radiation while he was stationed at 
Alamogordo Air Base, New Mexico.  In support of his claim, 
the veteran submitted news clippings with his picture and a 
photo of a postcard demonstrating that he was stationed at 
Alamogordo Air Base, New Mexico, in January 1944.  The 
veteran also claimed in a statement received in May 2002 that 
he witnessed military men and scientists gathering in a 
remote section of Alamogordo Air Base on the New Mexico 
desert to test the atomic bomb.  It appears from available 
service medical records that the veteran was at Alamogordo 
Air Base in 1943 and perhaps thereafter.  However, a response 
to an RO request for the veteran's service personnel records 
is to the effect that such records may have been destroyed at 
the 1973 fire at the National Personnel Records Center.  His 
dates of service at Alamogordo Air Base have therefore not 
yet been verified. 

Prostate cancer is listed as a radiogenic disease under 38 
C.F.R. § 3.311(b)(2)(i).  In all claims in which it is 
established that a radiogenic disease first became manifest 
after service and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses.  38 C.F.R. § 3.311(a).  For purposes of this case, 
dose data will be requested from the appropriate office of 
the Department of Defense.  38 C.F.R. § 3.311(a)(2).  The 
Board observes here that if military records do not establish 
the presence at or absence from a site at which exposure to 
radiation is claimed to have occurred, the veteran's presence 
at the site will be conceded.  38 C.F.R. § 3.311(a)(4)(i).  
As prostate cancer is a radiogenic disease under 38 C.F.R. 
§ 3.311, the development set forth under that regulation must 
be accomplished. 

Accordingly, this case is REMANDED for the following actions:  

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

2.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request a search for any additional 
service personnel records.  Such request 
should specifically include a request for 
any available records documenting the 
veteran's duty assignments for the period 
from January 1945 through November 1945.  
If the information requested cannot be 
obtained or reconstructed, then a request 
should be made to determine whether the 
veteran is listed or otherwise recognized 
on any military records as having 
participated in Operation Trinity from 
July 16, 1945, through August 8, 1945.    

3.  Regardless of whether any additional 
records are obtained as a result of the 
action outlined in the preceding 
paragraph 2, the RO should then take all 
appropriate actions outlined in 38 C.F.R 
§ 3.311 to request a radiation dose 
estimate and to obtain any necessary 
medical opinions.    

4.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
claim remains denied, the RO should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




